Case: 11-40222     Document: 00511635686         Page: 1     Date Filed: 10/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2011
                                     No. 11-40222
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOHN EDWARD ALLUMS,

                                                  Plaintiff-Appellant

v.

LANCE PHILLIPS; COREY FURR; BLAKE LAMB; LEE MARTINEZ; WADE
KING; JOHNNY ENGLISH; GREGORY OLIVER; DEBBIE ERWIN; JOHN
WILLIAMS; CHERYL LAWSON,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:10-CV-162


Before JONES, Chief Judge and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
        John Edward Allums, Texas prisoner # 578848, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 suit pursuant to 28 U.S.C. § 1915A as frivolous
and failure to state a claim. Allums argues that he was denied due process
during his disciplinary proceeding and this denial implicated his Fourteenth
Amendment rights when he was placed in administrative segregation as a result


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40222    Document: 00511635686      Page: 2   Date Filed: 10/18/2011

                                  No. 11-40222

of the disciplinary infraction. The dismissal of Allums complaint is reviewed de
novo. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.2005).
      Placement in administrative segregation or a change in custodial
classification as a result of a disciplinary infraction, without more, does not
constitute a deprivation of a constitutionally cognizable liberty interest, and,
therefore, there is no right to due process. Sandin v. Conner, 515 U.S. 472, 485-
86 (1995); Martin v. Scott, 156 F.3d 578, 580 (5th Cir. 1998); Pichardo v. Kinker,
73 F.3d 612, 612 (5th Cir. 1996); Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995);
Meachum v. Fano, 427 U.S. 215, 225 (1976). To demonstrate a liberty interest,
such that due process rights are applicable, the prisoner, such as Allums, must
show that the placement in administrative segregation or the change in custody
status was imposed for disciplinary reasons and involves “atypical and
significant hardship on the inmate in relation to the ordinary incidents of prison
life.” Sandin, 515 U.S. at 485-86. Allums has not made such a showing. See id.;
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Additionally, any assertion that state prison rules and regulations were
broken in connection with Allums’s placement in administrative segregation do
not state a constitutional claim. See Jackson v. Cain, 864 F.2d 1235, 1252 (5th
Cir. 1989).
                                                                    AFFIRMED.




                                        2